DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Terminal Disclaimer
The terminal disclaimer filed on 12/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of PN 10750592 has been reviewed and is NOT accepted.
The disclaimer fee of $170 in accordance with 37 CFR 1.20(d) has not been submitted, nor is there any authorization in the application file to charge a specified Deposit Account or credit card.

See MPEP 1490 III-B-1
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10750592. Although the claims at issue are the claimed process is an obvious process of making the product as claimed in Patent No. 10750592.
Current Application
PN 10750592
1. 
A method of adjusting color temperature and brightness of an LED array comprising: providing an LED array comprising first and second LED strings having different color temperatures and being connected anti-parallel; connecting a MOSFET transistor bridge to the LED array via only two wires, the MOSFET transistor bridge comprising a first PMOS (Q13) and a second PMOS (Q6) on a high side of the LED array and a first NMOS (Q3) and a second NMOS (Q5) on a low side of the LED array, wherein a first wire of the two wires connects the first PMOS (Q13) and the first NMOS (Q3) to a supply side of the first LED string and a second wire of the two wires connects the second PMOS (Q6) and the second NMOS (Q5) to a supply side of the second LED string; connecting a first control module to the first PMOS (Q13) and the second NMOS (Q5) and a second control module to the second PMOS (Q6) and the first NMOS (Q3); converting a power supply input having a DC input voltage into a first driver voltage less than the DC input voltage and a second driver voltage less than the DC input voltage; providing a first control signal to the first control module, wherein, when the first control signal is high the first control signal activates the first PMOS (Q13) and the second NMOS (Q5) to forward bias the first LED string by transmitting the first driver voltage to a gate electrode of the second NMOS (Q5) and inverting the first control signal and transmitting the inverted signal to a gate electrode of the first PMOS (Q13); providing a second control signal to the second control module, wherein, when the second control signal is high the second control signal activates the second PMOS (Q6) and the first NMOS (Q3) to forward bias the second LED string by transmitting the second driver voltage to a gate electrode of the first NMOS (Q3) and inverting the second control signal and transmitting the inverted signal to the second PMOS (Q6); and adjusting the color temperature and brightness of the LED light source by periodically switching between the first control signal being high, the second control signal being high, and both the first and second control signals being low.






2. The method of claim 1, wherein the second driver voltage is different than the first driver voltage to ensure the first PMOS (Q13) and the first NMOS (Q3) cannot be activated at the same time and the second PMOS (Q6) and the second NMOS (Q5) cannot be activated at the same time.

3. The method of claim 1, wherein the second driver voltage is less than the first driver voltage.


4. The method of claim 1, wherein the second driver voltage is approximately +5V and the first driver voltage is approximately +8V.


5. The method of claim 1, wherein the second driver voltage is different than the first driver voltage to ensure the first NMOS (Q3) and the second NMOS (Q5) will open at different speeds.


6. The method of claim 1, wherein the second driver voltage is different than the first driver voltage to ensure the first PMOS (Q13) and the second PMOS (Q6) will open at different speeds.



7. A method of adjusting color temperature and brightness of an LED light source, comprising: providing an LED light source comprising a first LED array and a second LED array connected in anti-parallel, wherein the first LED array emits light of a first color temperature and the second LED array emits light of a second color temperature; connecting an LED driver to the LED light source via first and second wires, the LED driver being configured to provide a DC input voltage with a first polarity to forward bias the first LED array when a first control signal is high and to provide the DC input voltage with a second polarity to forward bias the second LED array when a second control signal is high; and providing circuitry to convert the DC input voltage into a first driver voltage and a second driver voltage, wherein the first driver voltage is less 








8. The method of claim 7, wherein the first PMOS (Q13) and the second PMOS (Q6) are disposed on the high side of the LED light source and the first NMOS (Q3) and the second NMOS (Q5) are disposed on the low side of the LED light source.

9. The method of claim 7, wherein the LED driver is configured to ensure the first PMOS (Q13) and the first NMOS (Q3) cannot be activated at the same time.

10. The method of claim 7, wherein the LED driver is configured to ensure the second PMOS 

11. The method of claim 7, wherein the second driver voltage is less than the first driver voltage to ensure the first PMOS (Q13) and the first NMOS (Q3) cannot be activated at the same time and the second PMOS (Q6) and the second NMOS (Q5) cannot be activated at the same time.



12. The method of claim 7, wherein the second driver voltage is approximately +5V and the first driver voltage is approximately +8V.

13. The method of claim 7, wherein the second driver voltage is different than the first driver voltage to ensure the first NMOS (Q3) and the second NMOS (Q5) will open at different speeds.


14. The method of claim 7, wherein the second driver voltage is different than the first driver voltage to ensure the first PMOS (Q13) and the second PMOS (Q6) will open at different speeds.


15. A method to adjust color temperature and brightness of an LED array comprising: providing an LED light source having a first input and a second input, the LED light source comprising:a first LED string having an anode end connected to the first input and a cathode end connected to the second input, wherein the first LED string emits light of a first color temperature; and a second LED string having an anode end connected to the second input and a cathode end connected to the first input, wherein the second LED string emits light of a second color temperature; providing power supply circuitry for converting a DC input voltage from a power supply into a first driver voltage and a second driver voltage, wherein the first driver voltage is less than the DC input voltage and the second driver voltage is less than the DC input voltage; connecting an LED driver to the LED light source via two wires, wherein the LED driver is configured to output the DC voltage with a first polarity to forward bias the first LED string in a first mode of operation, output the DC voltage with a second polarity to forward bias the second LED string in a second mode of 






16. The method of claim 15, wherein the second driver voltage is less than the first driver voltage to ensure the first NMOS transistor and the second NMOS transistor will open at different speeds.

17. The method of claim 15, wherein the second driver voltage is different than the first driver voltage to ensure the first NMOS (Q3) and the second NMOS (Q5) will open at different speeds.





19. The method of claim 15, wherein the intelligent control unit is configured to always switch to the third mode of operation when switching between the first and second modes of operation.

A system to adjust color temperature and brightness of an LED array comprising: an LED array comprising first and second LED strings having different color temperatures and being connected anti-parallel; power supply circuitry for converting a power supply input having a DC input voltage into a first driver voltage less than the DC input voltage and a second driver voltage less than the DC input voltage; a MOSFET transistor bridge connected to the LED array and configured to provide the DC input voltage from the power supply to the LED array via only two wires, the MOSFET transistor bridge comprising a first PMOS (Q13) and a second PMOS (Q6) on a high side of the LED array and a first NMOS (Q3) and a second NMOS (Q5) on a low side of the LED array, wherein a first wire of the two wires connects the first PMOS (Q13) and the first NMOS (Q3) to a supply side of the first LED string and a second wire of the two wires connects the second PMOS (Q6) and the second NMOS (Q5) to a supply side of the second LED string; a first control module coupled to the first PMOS (Q13) and the second NMOS (Q5), the first control module configured to receive a first control signal and, when the first control signal is high, activate the first PMOS (Q13) and the second NMOS (Q5) to forward bias the first LED string by transmitting the first driver voltage to a gate electrode of the second NMOS (Q5) and inverting the first control signal and transmitting the inverted signal to a gate electrode of the first PMOS (Q13); a second control module coupled to the second PMOS (Q6) and the first NMOS (Q3), the second control module configured to receive a second control signal and, when the second control signal is high, activate the second PMOS (Q6) and the first NMOS (Q3) to forward bias the second LED string by transmitting the second driver voltage to a gate electrode of the first NMOS (Q3) and inverting the second control signal and transmitting the inverted signal to the second PMOS (Q6); wherein the color temperature and brightness of the LED light source can be is configured to be adjusted by periodically switching between the first control signal being high, the second control signal being high, and both the 

2. (Previously Presented) The system of claim 1, wherein the second driver voltage being different than the first driver voltage ensures the first PMOS (Q13) and the first NMOS (Q3) cannot be activated at the same time and the second PMOS (Q6) and the second NMOS (Q5) cannot be activated at the same time.

3. (Previously Presented) The system of claim 1, wherein the second driver voltage is less than the first driver voltage.

4. (Previously Presented) The system of claim 1, wherein the second driver voltage is approximately +5V and the first driver voltage is approximately +8V.

5. (Previously Presented) The system of claim 1, wherein the second driver voltage being different than the first driver voltage ensures the first NMOS (Q3) and the second NMOS (Q5) will open at different speeds.

6. (Previously Presented) The system of claim 1, wherein the second driver voltage being different than the first driver voltage ensures the first PMOS (Q13) and the second PMOS (Q6) will open at different speeds.

7. (Previously Presented) A system for adjusting the color temperature and brightness of an LED light source, comprising: an LED light source comprising: a first LED array having an anode end and a cathode end, wherein the first LED array emits light of a first color temperature; a second LED array having an anode end and a cathode end, wherein the second LED array emits light of a second color temperature; and wherein the first LED array and the second LED array are connected in anti- parallel; power supply circuitry for converting a DC input voltage from a power supply into a first driver voltage and a second driver voltage, wherein the first driver voltage is less than the DC input voltage and the second driver voltage is less than the first driver voltage; an LED driver connected to the LED light source for providing the DC input voltage from the power supply to the LED light 

8. (Previously Presented) The system of claim 7, wherein the first transistor (Q13) and the second transistor (Q6) are disposed on the high side of the LED light source and the third transistor (Q3) and the fourth transistor (Q5) are disposed on the low side of the LED light source.

9. (Previously Presented) The system of claim 7, wherein the LED driver is configured to ensure the first transistor (Q13) and the third transistor (Q3) cannot be activated at the same time.

10. (Previously Presented) The system of claim 7, wherein the LED driver is configured to 

11. (Previously Presented) The system of claim 7, wherein the second driver voltage being less than the first driver voltage ensures the first PMOS (Q13) and the first NMOS (Q3) cannot be activated at the same time and the second PMOS (Q6) and the second NMOS (Q5) cannot be activated at the same time.

12. (Previously Presented) The system of claim 7, wherein the second driver voltage is approximately +5V and the first driver voltage is approximately +8V.

13. (Previously Presented) The system of claim 7, wherein the second driver voltage being different than the first driver voltage ensures the first NMOS (Q3) and the second NMOS (Q5) will open at different speeds.

14. (Previously Presented) The system of claim 7, wherein the second driver voltage being different than the first driver voltage ensures the first PMOS (Q13) and the second PMOS (Q6) will open at different speeds.

15. (Currently Amended) A system to adjust color temperature and brightness of an LED array comprising: an LED light source having a first input and a second input, the LED light source comprising: a first LED string having an anode end connected to the first input and a cathode end connected to the second input, wherein the first LED string emits light of a first color temperature; and a second LED string having an anode end connected to the second input and a cathode end connected to the first input, wherein the second LED string emits light of a second color temperature; power supply circuitry for converting a DC input voltage from a power supply into a first driver voltage and a second driver voltage, wherein the first driver voltage is less than the DC input voltage and the second driver voltage is less than the first driver voltage; an LED driver connected to the LED light source and configured to provide the DC voltage from the power supply to the LED light source via only two wires, wherein the LED driver is configured to output the DC voltage with a first polarity to forward bias the first LED string in a first mode of operation, output 

16. (Previously Presented) The system of claim 15, wherein the second driver voltage being less than the first driver voltage ensures the first NMOS transistor and the second NMOS transistor will open at different speeds.

17. (Previously Presented) The system of claim 15, wherein the second driver voltage being different than the first driver voltage ensures the first NMOS (Q3) and the second NMOS (Q5) will open at different speeds.

18. (Previously Presented) The system of claim 15, wherein the second driver voltage is 

19. (Previously Presented) The system of claim 15, wherein the intelligent control unit is configured to always switch to the third mode of operation when switching between the first and second modes of operation.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844